Citation Nr: 0423774	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran has raised a claim for service 
connection for a headache disorder.  This claim is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reports treatment in the mental hygiene clinic 
during basic training.  Those records, if existent, would be 
stored separately from the veteran's service medical records.

The veteran has submitted a psychiatrist's opinion to the 
effect that he has recurrent major depressive disorder, whose 
course and severity more likely than not stem from inadequate 
treatment during service.

In light of the above, the case is remanded for the 
following:

1.  Request the veteran's MENTAL HYGIENE 
records of treatment at Lackland Air 
Force Base from March 22 to May 22, 1971.

2.  Arrange for a VA psychiatric 
examination to determine the diagnosis 
and etiology of any existing mental 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner's 

attention is invited to the March 1971 
entry showing tension headache, anxiety 
reaction, and hyperventilation; the 
various entries reflecting treatment for 
the headaches; the psychiatric and 
neurologic evaluations at Seoul in August 
and September 1971; subsequent clinical 
records; and the December 2003 opinion of 
Dr. Ryder.  The examiner should provide a 
diagnosis of any existing mental 
disorder, and an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
such disorder is related to the symptoms 
in service.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




